On Petition for Rehearing
PER CURIAM:
After our opinion in this cause was handed down, the appellant, Royal Netherlands Steamship Company, timely filed a petition for rehearing in which for the first time it questioned the trial court’s award of counsel fees to the third-party defendant Maude James, Inc. Although a notice of appeal from the order awarding reasonable expenses, costs, and attorneys’ fees incurred in defending against the claim of the third-party plaintiff’s claim for indemnity had been filed by appellant, appellant did not raise this issue on the presentation of its appeal. Possibly this failure was due to the fact that the lawsuit for this amount by way of counterclaim, as recited in the judgment, was “compromised in the amount of Three Thousand Dollars, ($3,000) by stipulation between attorneys dated February 26, 1970.”
The petition for rehearing is denied. However, we express no opinion as to the appropriateness of such an award other than to refer to our decision in Calderone v. Naviera Vacuba S/A, 328 F.2d 578 (1964) with reference to attorneys’ fees in shipowner-stevedore situations.